Exhibit REGISTRATION RIGHTS AGREEMENT This Registration Rights Agreement (this “Agreement”) is entered into as of April 26, 2010, by and among WindTamer Corporation, a corporation organized under the laws of the State of New York, and Gerald Brock, Michael Hughes, William Schmitz and Molly Hedges.Capitalized terms used herein and not otherwise defined shall have the meaning provided in Section 2 below. WHEREAS, the Company is entering into that certain Loan Agreement dated of even date herewith (the “Credit Facility”) with First Niagara Bank, N.A.(“Lender”); WHEREAS, to further induce Lender to provide credit to the Company under the Credit Facility, each Holder other than Gerald Brock shall provide to Lender a limited guaranty (the “Guaranties”) of the Company’s obligations under the Credit Facility; WHEREAS, in order to induce the Holders to provide credit to the Guaranties to the Lender, Gerald Brock shall pledge 20,000,000 shares of Common Stock (the “Pledged Shares”) owned by him pursuant to that certain Stock Pledge Agreement dated of even date herewith; WHEREAS, in consideration of the pledge of the Pledged Shares by Gerald Brock and the provision of the Guaranties by the Holders other than Gerald Brock, the Company is issuing the Warrants to the Holders pursuant to the Warrant Purchase Agreement; and WHEREAS, in further consideration of the provision of the Guaranties by the Holders, the Company is providing the Holders rights to register for resale by the Holders the shares of the Common Stock issuable upon exercise of the Warrants under the Act on the terms and conditions provided herein. NOW, THEREFORE, in consideration of the foregoing recitals and the mutual covenants and conditions set forth below, the Company and the Holders hereby agree as follows: 1.Registration Rights.The Company hereby grants to each Holder the registration rights contained in this Agreement. 2.Definitions.In addition to the terms defined elsewhere in this Agreement (including the preamble and recitals hereto), as used in this Agreement the following terms have the definitions provided: (a)The term “Act” means the Securities Act of 1933, as amended. (b)The term “Common Stock” means the common stock of the Company, par value $0.0001 per share. (c)The term “Company” means WindTamer Corporation, a company organized under the laws of the State of New York. 1 (d)The term “Exchange Act” means the Securities Exchange Act of 1934, as amended. (e)The term “Holder,” and collectively “Holders,” means (a) each of Gerald Brock, Michael Hughes, William Schmitz and Molly Hedges, as the purchasers of the Warrants under the Warrant Purchase Agreement and (b) any permitted transferee (pursuant to the terms of the Warrants and the Warrant Purchase Agreement) of a Warrant or any Registrable Securities. (f)The term “Holder Contact” means Michael Hughes. (g)The terms “register,” “registered” and “registration” refer to a registration effected by preparing and filing a registration statement in compliance with the Act, and the declaration or ordering of the effectiveness of such registration statement by the SEC or such other procedure as may hereafter be required to permit the public offering of securities under the Act. (h)The term “Registrable Securities” means (a) no less than 14,500,000shares of Common Stock issued or issuable to a Holder upon exercise of a Warrant (the “Warrant Shares”) and (b) any Common Stock of the Company issued as a dividend or other distribution with respect to, or in exchange or in replacement of, the Warrant Shares; provided, however, that any Registrable Securities disposed of by any Holder or person pursuant to one or more registration statements under the Act (including a transaction pursuant to a registration statement under this Agreement), or pursuant to Rule 144 promulgated under the Act shall thereafter cease to be Registrable Securities hereunder. (i)The term “Registration Statement(s)” means a registration statement(s) of the Company under the Act. (j)The term “Regulations” means the rules and regulations promulgated by the SEC pursuant to the Act. (k)The term “SEC” means the Securities and Exchange Commission, or any successor federal agency. (l)The term “Warrant,” and collectively “Warrants,” means (a) those certain Warrants to purchase Common Stock of the Company issued pursuant to the Warrant Purchase Agreement and (b) any Warrant to purchase Common Stock of the Company issued as a replacement therefore or upon partial exercise thereof pursuant to the terms thereof. (m)The term “Warrant Purchase Agreement” means that certain Warrant Purchase Agreement dated of even date herewith between the Company and the Holders, pursuant to which the Company is selling the Warrants to the Holders. 2 3.
